Title: To George Washington from John Roche, 17 February 1783
From: Roche, John
To: Washington, George


                        
                            Sir
                            Corke February the 17th 1783
                        
                        I have the Pleasure of Wishing you Joy on our long looked for Victory or Glorious Independence of that
                            Tyrannical Country. and hope will allways Merit that Goodness which God Almighty has granted us. the People of England in
                            General seems to be very much Dissatisfied that the King has indulged us So much. and even without the Consent of his
                            Parliament. the People of Ireland is Divided. but be assured what Friends there is here are Really Such. I have received a
                            Letter Lately from the F—— Fairfax Family Now in Bath in which they Desire I will advise you of
                            their Intention of Going to the Continent in the first Ship that Sails from Bristol for there. I shall myself take the
                            first Opportunity which will I Expect be in fourteen Days from the above Date for be Assured it is Impossible for me to
                            Describe to you the Cruel Treatment I have Received since Taken. I Shall if Possible Procure the Books to Carry out. I have
                            the Honor to be Sir with the Greatest Respect Your most Obt Hble Servt
                        
                            Jno. Roche
                        
                    